PD-0669-15




1. Notice of rejected filing from Court of Criminal Appeals.
Fwd: eFileTexas.gov ^ Filing Returned - 5500297
Barry to you   snow details




Sent from my iPhone

Begin forwarded message:


       From: No-Replv(5)eFileTexas,aov
       Date: June 2, 2015 at 11:44:02 AM CDT
       To: barryaiorinson60@amail.com
       Subject eFileTexas.gov ^ Filing Returned - 5500297




             FILE
        u?! TEXAS.gov
       The filing below has been reviewed and has been returned for further action. Please refile with the corrections outlined below. The clerk's <
       forthe file stamp when the corrections are made in a timely manner.


        Reject Reason                                              Other
                                                                   The petition fordiscretionary review does notcontain a copy ofthe court ofappei
                                                                   review does not contain the identityof Judge, Parties and Counsel [Rule 68.4(a)]
        Return Comment                                             table ofcontents [Rule 68.4(b)]. The petition for discretionary review does not cot
                                                                   You haveten daysto submit a corrected petition.

                                                                                                  Qo-;;ur?ram Oataiis

        Court                                                      Courts of Appeals
        Case Style
        Date/Time Submitted                                        6/1/2015 6:22:04 PM

        Filing Type:                                               Petition for Discretionary Review

        Activity Requested:                                        EFileAndServe

        Filed By:                                                   barry Johnson
2. Motion to extend time to file PDR.
                        NO.

DAMIEN GUERRERO.                         §   IN THE TEXAS
                                         §
VS                                       §   COURT OF CRIMINAL
                                         §
STATE OF TEXAS                           §    APPEALS


UNOPPOSED MOTIONTQ EXTEND TIME TO FILE PETION FOR
DISCRETIONARY REVIEW;

TO THE HONORABLE JUSTICES OF SAID COURT;

      Now comes Danien Guerrero, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,
pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good
cause shows the following:



      1. In this proceeding Appellant seeks review of the decision ofthe Second
Court of Appeals, in Damien Guerrero vs. STATE OF TEXAS , cause number

O2-13-00611.

      3.     On June 1, 2015, appellant submitted a Petition for Review. Due to

errors by the undersigned counsel, the filing was returned unfiled on June 2, 2015,
and appellant was granted ten days to submit a corrected petition, which was June
12,2015. The efiletexas.gov filing returned was envelope 5500297.
       7.    This motion is filed within 15 days of the ten day extension that the
court permitted when the filing was rejected, and therefore is timely pursuant to
Rule 68.2 ( c ), T.R.A.P.

      8.     Defendant is currently incarcerated.

      9. Appellant seeks an extension to Monday, June 29, 2015 to file the
corrected Petition for Discretionary Review.

      9.     Appellant relies on the following facts as good cause for the requested
extension:

                • Counsel for Appellant did not intentionally fail to timely file, but
                    after filing a Petition that was defective, inadvertently overlooked
                    the email informing him that         the filing was rejected, and

                    therefore did not timely file the corrected petition.

                •   Assistant District Attorney, Helena Faulk of the Tarrant County

                    Criminal District Attorney's office has indicated by telephone

                    that she has no objection to an extension being granted.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
 Court grant this Motion To Extend Time to File Appellant's Petition for
 Discretionary Review, and for such other and further relief as the Court may deem
 appropriate.
                                    Respectfully submitted,


                                    Is/ Barry G. Johnson

                                    BARRY G.JOHNSON
                                    2821 E. Lancaster
                                    Fort Worth, Texas 76103
                                    Tel: (817) 531-9665
                                    Fax: (817)534-9888
                                    barrygj @aol.com
                                  State Bar No. 10683000
                                  Attorney for Damien Guerrero



                        CERTIFICATE OF SERVICE

            I certify that on June 26, 2015, a true and correct copy of the above
and foregoing document was served on the District Attorney's Office, Tarrant
County, Texas, by email to coaappellatealerts@tarrantcountv.com .

                                     /s/ Barry G. Johnson

                                     BARRY G. JOHNSON
3.Order denying Motion to Extend Time.
                                                                           FIT F COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                    COA No, 02-13-00611-CR
GUERRERO, DAMIEN          Tr:Ct. No. 12635520                   PD-0669-15
On this day the Appellant's motion for extension of time to file petition for
discretionary review has been denied. A' noncompliant petition was tendered
concurrently with this motion; the petition will not be filed and no further action will
be taken on this matter.
                                                                     Abel Acosta, Clerk

                              BARRY G. JOHNSON
                              2821 E. LANCASTER
                              FT WORTH, TX 76103
                              * DELIVERED VIA E-MAIL *
4. Petition for Discretionary   Review.
                       No.




                IN THE COURT OF CRIMINAL APPEALS



                             DAMIEN GUERRERO

                                      V.

                          THE STATE OF TEXAS

Appellant's Petitions for Discretionary Review ofthe Decision off the Second
Court off Appeals in Cause No. 02-13-00611, Affirming the Judgment off the
Trial Court im Cause Number 1263552D In Criminal District Court No. 4 off
Tarrant County, Hon. Mike Thomas, Presiding.


                 APPELLANT'S PETITION FOR REVIEW

                                           BARRY G.JOHNSON
                                           State Bar. No. 10683000
                                           2821 E. Lancaster
                                           Ft. Worth, Texas 76103
                                           Barrvgi@aol.co,
                                           817-531-9665
                                           817-534-9888 FAX
                                           Attorney for Appellant
      Now comes appellant, Damien Guerrero, and files this Petition for

Discretionary Review, and would show this Honorable court the following:

               IDENTITY OF JUPGE,PARTIES, AND COUNSEL

Trial Judge: Honorable Mike Thomas.

Appellant is Damien Guerrero.
The State of Texas prosecuted the case.

Trial Counsel for the state: Paige Simpson and Mark Thielman,
       AssistantDistrict Attorneys of Tarrant County, 401 W. Belknap, Fort
      Worth, Texas 76196.

Trial Counsel forthe defense: Terry Barlow, 1100 E. Weatherford, FortWorth,
       Texas 76101, and Dominic Bauman, 6207 Airport, Freeway, Ft worth, Texas
      76117.


Appellate Counsel for the state: Charles Mallin, Assistant District, Attorney of
      TarrantCounty, 401 W. Belknap, Fort Worth, Texas 76196.

Appellate Counsel for the defendant: Barry G. Johnson, 2821 E. Lancaster, Fort
      Worth, Texas 76103.




 APPELLANT'S PETITION FOR REVIEW - Page 2
                             TABLE OF CONTENTS

                                                 Page

Identity ofjudge, parties and counsel            2
Table of Contents                                3

Index of Authorities                             4

Statement Concerning Oral Argument               5
Statement of the Case                            5
Statement of Procedural History                  5
Questions Presented                              5
Argument                                         "

Prayer for Relief                                11
Appendix (attached as pdf)




 APPELLANT'S PETITION FOR REVIEW - Page 3
                         TABLE OF AUTHORITIES



                                                              Page
Brooks v. State
      323 S.W.3d 893(Tex. Crim. App. 2010)                    10
Will. v. State
      235 S.W.3d 742, 750. Tex. Crim. App. 2007)...........   10




 APPELLANT'S PETITION FOR REVIEW - Page 4
              STATEMENT CONCERNING ORAL ARGUMENT

        Appellant contends that oral argument would be helpful to the court in

unraveling the complex testimony and claimed gaps in the proofthat appellant

claims are present.


                        ' STATEMENT OF THE CASE

        Appellant was convicted of sexual assault of a child and indecency with a

child and was sentenced to seven years incarceration for each offense.

                  STATEMENT OF PROCEDURAL HISTORY

Date of the Court of Appeals decision: March 26, 2015.

Date ofthe Motion for Rehearing: April 10, 2015.

Date the ruling on the Motion for Rehearing disposed: April 30. 2015.
Date Petition for Discretionary review submitted: June 1, 2015.

Date that the Petition was returned unfiled: June 2, 2015.

Date given by the court to file corrected Petition: June 12, 2012 (ten days from
June 2, 2012).

Date Motion for extension to file Petition for discretionary Review Filed: June 26,
2015.

                      QUESTIONS PRESENTED FOR REVIEW

        Is DNA evidence offered to prove that penetration occurred legally

sufficient if neither the vaginal swab taken from the alleged victim nor the buccal




APPELLANT'S PETITION FOR REVIEW - Page 5
swab taken from the accused are specifically identified as having been tested and

compared?

      Was the evidence was legally sufficient to support thejury's verdict.
       STATEMENT OF THE CLAIMED ERROR IN THE OPINION

      In its Opinion, onpage 5, the court states the following:
      "The forensic analyst said she recognized her initials on the buccal swabs
and the vaginal swabs. Those were identified as State's Exhibits 24B and 24C.
The buccal swab was specifically identified as State's Exhibit 24B. By the process

of elimination, the vaginal swabs were State's Exhibit 24C."

                      ARGUMENT AND AUTHORITIES

      The court ofappeals erred inconcluding that the evidence was legally
sufficient to support the jury's verdict. Rachel Burch did not specifically identify
Exhibit 24 Cas the vaginal swab, and therefore, the testimony ofthe alleged victim
that vaginal penetration occurred was not corroborated by physical evidence. In
addition, Appellant would show that the DNA analyst did not testify that the
samples she testified to were Exhibits 27A and 27B, which were the known
 samples.

       It is important to carefully examine the words used in the testimony ofDNA
 analyst Rachel Burch concerning the Exhibits.


 APPELLANT'S PETITION FOR REVIEW - Page 6
      TheMaster Exhibit Index, Reporter's Record, Vol. 6, tells us thatExhibits

24 B and 24 C, are boxes. In other words the swabs themselves were not marked

as evidence, but the boxes that contained the exhibits were marked.

      Exhibit 24, admitted for purposes of the record only, and not for use by the

jury, is described in the Master Exhibit List as "sexual assault kit", appears to be a
sealed container in which Exhibit 24A through 24F were stored. RR. V. 3, p.3.

      Ms. Burch testified that on March 28,2012, she received an envelope from

the FortWorth Police Department thatwas labeled with the complainant's name.

RR. V. 3, p. 121. She stated that within that envelope was a box, and that she was
asked to test the vaginal swabs and the buccal swabs ofthe complainant. RR, V.3,
p. 121. Ms. Burch testimony concerning the identification ofthe Exhibits was as
follows:

       Q.    (by Ms. Simpson) I'm going to show you what's been admitted as '
              State's 24, for purposes of the record, and ask if you recognize
              anything on the outside of this packaging ?
       A.     Yes, I do.

       Q.     What do you recognize ?
       A.     I recognize our lab number as well as my initials and date.
       Q.     And then State's 24A came from State's 24, and there are five items
              here that have been admitted, 24B, C , D, E and F And ask if you
              recognize any of the handwriting on those exhibits?



 APPELLANT'S PETITION FOR REVIEW - Page 7
     A:     I recognize my initials and date as well as —move the sticker—my
            initials and date on the buccal swabs for the reference as well as on
            the vaginal swabs.

     Q.     And that would be State's 24B and 24C?

     A.     Correct.

     Q.     But you do not have any handwriting on D, E, or F?

     A.     Correct.

     Q.     Okay. So you -State's 24 B is Complainant's buccal swab?

     A.     Correct.

      Q.    And you were asked to look at vaginal swabs as well?

      A.    Correct

      Q.    State's Exhibit 27 has two items inside, 27A and 27B. I'll ask you if
            you recognize any of the handwriting on 27A, or 27B?

      A.    I recognize initials and date on State's 27A and 27B.

RR,V.3.pp.l21-123

      Q.    And did you compare what was contained within the vaginal swab to
            the two buccal swabs that you had?

      A.    Yes, I did.

RR,V.3.pp.l21-123.

      Maria Hinojosa testified that Exhibit 27A and 27B were swabs that were use

to collect buccal samples from appellant. RR, V.3, p 80.

      Although it is not disputed that samples were obtained from appellant, it

should be noted that the Master Exhibit List refers to 27A and 27b as Envelopes.


APPELLANT'S PETITION FOR REVIEW - Page 8
RR, V.6. p.3. Ms. Hinojosa testified that sterilized Q-tips were used to collect
saliva samples from appellant, which were his b buccal samples. RR,V.3, p.77.
So, apparently, the envelopes marked as Exhibits 27A and 27B contained the Q-
tips which were used to collect the buccal samples.
      Ms. Burch testified that she recognized 27A and 27B, because ofinitials and
date, but does not state whose initials she recognized.
       Significantly, Ms. Burch did not specifically testify that 27A and 27B, or the
contents contained therein, were the items that she tested for purpose of DNA
analysis.

       She did testify that a "reference was obtained from Damien Guerrero" was
 added to her table, or chart, for comparison purposes, RR, V.3, p.126) , but never
 stated that the data was obtained as the result oftesting Exhibit 27 or 27A.
       There is also some confusion as to the number ofswabs that were obtained
 from the complainant. There is no testimony as to how many buccal and vaginal
 swabs were obtained from her. There was no testimony as to whether one swab
 was equal to one Q-tip.

        Referring to the material tested that was obtained from the complainant, she
 testified that "we were asked to test the vaginal swabs" (plural) "and also the
 buccal swabs" (plural). RR, V.3, p. 121, Line 9.


  APPELLANT'S PETITION FOR REVIEW - Page 9
      Later on that page she used the singular and stated that for "that submission

of evidence I was looking at a buccal swab from "the complainant".

Ms. Burch was asked the following:

      "Q.   When you looked atthe contents ofthe vaginal swab and compared it
            with the buccal swab of Damien Guerrero, did you make any
            conclusions?

      A.    Yes, I did." RR, V.3, p.125-125.
      She testified that her conclusion was that Damien Guerrero cannot be

excluded as the contributor of the sperm fraction. RR, V.3, p.128.

      The above summary and quotation from the testimony lead to two

conclusions. There was no direct evidence that Exliibit 26C contained the vaginal

swab of the complainant and there was no testimony that Exhibits 27A and 27B,
known to be buccal swabs of appellant, were the swabs tested and compared to the

vaginal swab ofthe complainant.

       When the sufficiency of the evidence is challenged, an appellate court must

view all evidence in the light most favorable to the verdict to determine if the jury
was rationally justified in finding guilt beyond areasonable doubt. Brooks v. State,
323 S.W.3d 893(Tex. Crim. App. 2010). The court must ensure that the evidence
 presented actually supports a conclusion that the defendant committed the crime.
 Williams v. State, 235 S.W.3d 742, 750. (Tex. Crim. App. 2007).



 APPELLANT'S PETITION FOR REVIEW - Page 10
      In this petition we have attempted to demonstrate the problems with the
DNA evidence in the trial. In its opinion, the court conceded that it took the

process of elimination to connect up the vaginal swab to Exhibit 24C.
      With respect to the appellant's DNA, to determine that the analyst's
conclusion that there was a match requires the court to fill in the blanks with

testimony that was not presented to conclude that she did test 27A and 27B,
because she did not testify to it.


       In the State's closing argument, the importance of the DNA evidence was

emphasized by the prosecutor's statement that first, appellant "left his sperm inside
of her sexual organ." Then, the prosecutor said that there "are 5.7 quintillion
reasons to find this man guilty", quoting the statistic testified to by the DNA

analyst as to the likelihood ofappellant being the person whose DNA was found.

                           CONCLUSION AND PRAYER

       Because the gap in the state's proof is so wide and so significant, appellant
prays that this Petition for Review be granted, and upon hearing, that this court
reverse and render judgment of acquittal on all charges, or in the alternative , to
remand this matter for a new trial on all charges, or, in the alternative, to render a

judgment of acquittal as to the offense of aggravated sexual assault of achild, and



 APPELLANT'S PETITION FOR REVIEW - Page 11
to remand the case for a new trial on the charge of Indecency with a Child, or for a

new punishment hearing onthe offense ofIndecency with a Child..

                                             /s/ Barry G. Johnson
                                             Barry G. Johnson

                                             BARRY G. JOHNSON
                                             State Bar. No. 10683000
                                             2821 E. Lancaster
                                             Ft. Worth, Texas 76103
                                             Barrygj@aol.co,
                                             817-531-9665
                                             817-534-9888 FAX
                                             Attorney for Appellant


                         CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document upon
Sharen Wilson, Attorney for Appellee, by email, on this the 26th day ofJune 2015.


                                              /s/ Barry G. Johnson
                                              Barry G. Johnson




                       CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing document complies with the requirement
 oF T.R.A.P. 9.4(i)(3) and the word count is 1,906 as computed by the program in
 which this document was prepared.
                                              /s/ Barrv G. Johnson
                                              Barry G. Johnson



 APPELLANT'S PETITION FOR REVIEW - Page 12
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                FORT WORTH


                            NO. 02-13=00611-CR



DAMIEN GUERRERO                                                   APPELLANT


                                      V.


THE STATE OF TEXAS                                                      STATE




     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                        TRIAL COURT NO. 1263552D




      Ajury convicted Appellant Damien Guerrero of the offenses of aggravated
sexual assault of a child and indecency with a child by contact. The trial court

assessed concurrent seven-year terms of imprisonment as punishment. In three
issues, Appellant asserts the evidence is insufficient, the trial court erred in
admitting text messages between him and the Complainant, and the jury

      'See Tex. R. App. P. 47.4.
5. Motion for Rehearing filed in the Court of Appeals.
                0243=00611= CR

       IN THE COURT OF APPEALS FOR

      THE SECOND DISTRICT OF TEXAS
             FORT WORTH, TEXAS

              DAMIEN GUERRERO

                        V.

             THE STATE OF TEXAS

On appeal from the Criminal District Court Number
              Tarrant County, Texas
               Cause No. 1263552D

      Hon. MIKE THOMAS, Presiding Judge


  APPELLANT'S MOTION FOR REHEARING




                                 BARRY G. JOHNSON
                                 State Bar. No. 10683000
                                 2821 E. Lancaster
                                 Ft. Worth, Texas 76103
                                 Barrygj@aol.com
                                 817-531-9665
                                 817-534-9888 FAX
                                 Attorney for Appellant


        ORAL ARGUMENT IS REQUESTED
                       02=13=00611= CR

                 IN THE COURT OF APPEALS FOR

              THE SECOND DISTRICT OF TEXAS

                    "FORT WORTH, TEXAS

                      DAMIEN GUERRERO



                     THE STATE OF TEXAS



     Now comes appellant, Damien Guerrero, and files this
Motion for Rehearing, and would show this Honorable court
the following:
                     ISSUE PRESENTED

The court of appeals erred in concluding that the evidence was
legally sufficient to support the jury's verdict.


     STATEMENT OF THE CLAIMED ERROR IN THE OPINION
     In its opinion, on page 5, the court states the following:
"The forensic analyst said she recognized her initials on the
buccal swabs and the vaginal swabs. Those were identified as
State's exhibits 24B and 24C. The buccal swab was specifically
identified as State's exhibit 24B. By the process of elimination,
the vaginal swabs were State's Exhbit 24C."


                 THE CLAIMED ERROR

     Rachel Burch did not specifically identify Exhibit 24C as the
vaginal swab, and therefore, the testimony of the alleged victim
that vaginal penetration occurred was not corroborated by
physical evidence. In addition, Appellant would show that the
DNA analyst did not testify that the damples she testified were
Exhibits 27A and 27B, which were the known samples of
appellant.
               ARGUMENT AND AUTHORITIES



     It is important to carefully examine the words used in the
testimony of DNA analyst Rachel Burch concerning the
exhibits.

     The Master Exhibit Index, Reporter's Record , Vol. 6, tells
us that Exhibits 24 B and 24 C, are boxes. In other words the
swabs themselves were not marked as evidence, but the

boxes that contained the exhibits were marked.

     Exhibit 24, admitted for purposes of the record only, and
not for use by the jury, is described in the Master Exhibit List as
"Sexual assault kit", appears to be a sealed container in which
Exhibit 24A through 24F were stored. RR, V. 3, p.3. Ms. Burch
testified that on March 28, 2012, she received an envelope
from the Fort Worth Police Department that was labeled with
the complainant's name. RR, V. 3, p.121. She stated that within
that envelope was a box, and that she s asked to test the
vaginal swabs and the the buccal swabs of the complainant. RR,
V.3, p.m.



       Ms. Burch testimony concerning the identification of the
exhibits was as follows:

  Q. (by Ms. Simpson) I'm going to show you what's been
admitted as State's 24, for purposes of the record, and ask if
you recognize anything on the outside of this packaging ?
  A. Yes, I do.

  Q. What do you recognize ?
  A.     Srecognize our lab number as well as my initials and
date.

  Q. And then State's 24A came from State's 24, and there

are five items here that have been admitted, 24B, C, D, E and
F. And ask if you recognize any of the handwriting on those
exhibits ?

  A. I recognize my initials and date as well as —move the
sticker—my initials and date on the buccal swabs for the
reference as well as on the vaginal swabs.
  Q. And that would be State's 24B and 24C ?
 A. Correct.

 Q. But you do noy have any handwriting on D, E, or F?
 A. Correct.

 Q. Okay. So you -State's 24 Bis)) Complainant's)) buccal
swab ?

  A. Correct.

  Q. And you were asked to look at vaginal swabs as well ?
  A. Correct

  Q. state's exhibit 27 has two items inside, 27A and 27B. Ill ask
  you if you recognize any of the handwriting on @&, 27A, or
  27B?

  A. I recognize initials and date on State's 27A and 27B.
RR, V. 3. pp.121-123.


   Q. And did you compare what was contained within the
vaginal swab to the two buccal swabs that you had ?
   A. Yes, 1did.

RR, V. 3. pp.121-123.
     Maria Hinojosa testified that Exhibit 27A and 27B were
swabs that were use to collect buccal samples from appellant.

RR, V.3, p 80.

     Although it is not disputed that samples were obtained
from appellant, it should be noted that the Master Exhibit List
refers to 27A and 27b as Envelopes. RR, V.6. p.3. Ms. Hinojpsa

testified that sterilized Q-tips were used to collect saliva
samples from appellant, which were his b buccal samples.
RR,V.3, p.77. So, apparently, the envelopes marked as Exhibits
27A and 27B contained the Q-tips which were used to collect
the buccal samples.

     Ms. Burch testified that she recognized 27A and 27B,
because of initials and date, but dos not state whose initials she
recognized.
     Significantly, Ms. Burch did not specifically testify that 27A
and 27B, or the contents contained therein, were the items
that she tested for purpse of DNA analysis.
     She did testify that a "reference was obtained from
Damien Guerrero" was added to her table, or chart, for
comparison purposes, RR, V.3, p.126), but never stated that
the data was obtained as the result of testing Exhibit 27 or 27A.
     There is also some confusion as to the number of swabs

that were obtained from the complainant. There is no
testimony as to how many buccal and vaginal swabs were
obtained from her. There was no testimony as to whether one

swab was equal to one Q-tip.
     Referral to the materia! tested that was obtained from the

complainant, she testified that "we were asked to test the
vagina! swabs" (plural) "and also the buccal swabs" (plural).
RR, V.3, p. 121, Line 9. Later on that page she used the singular
and stated that for "that submission of evidence I was looking

at a buccal swab from " the complainant.

     Ms. Burch was asked the following:
     "Q, When you looked at the contents of the vaginal swab
and compared it with the buccal swab of Damien Guerrero, did
you make any conclusions ?
     A. Yes, I did." RR, V.3, p.125-125.
     She testified that her conclusion was that Damien

Guerrero cannot be excluded as the contributor of the sperm

fraction. RR, V.3, p.128.

     The above summary and quotations from the testimony
lead to two conclusions. There was no direct evidence that

Exhibit 26C contained the vaginal swab of the complainant,
and there was no testimony that Exhibits 27a and 27B, known
to be buccal swabs of appellant, were the swabs tested and
compared to the vaginal swab of the complainant.
     When the sufficiency of the evidence is challenged, an
appellate court must view all evidence in the light most
favorable to the verdict to determine if the jury was

rationally justified in finding guilt beyond a reasonable doubt.
Brooks v. S 323 S.W.3dtate the court must ensure that the
evidence presented actually supports a conclusion that the
defendant committed the crime. Williams v. state 235 S.W.3d
742, 750. (Tex. Crim. App. 2007).
     In this motion we have attempted to demonstrate the
problems with the DNA evidence in the trial. In its opinion, the
court conceded that it took the process of elimination to

connect up the vaginal swab to Exhibit 24C.
     With respect to the appellant's DNA, to determine that
the analyst's conclusion that there was a match requires the
court to fill in the blanks with testimony that was not presented
to conclude that she did test 27A and 27B, because she did

not testify to it.
     In the State's closing argument, the importance of the
DNA evidence was emphasized by the prosecutor's statement
that first, appellant "left his sperm inside of her sexual organ."
Then, the prosecutor said that there "are 5.7 quintillion reasons
to find this man guilty", quoting the statistic testified to by the
DNA analyst as to the likelihood of appellant being the person
whose DNA was found.




                                  10
                   CONCLUSION AND PRAYER

          Because the gap in the state's proof is so wide and so
significant, appellant prays that this motion for rehearing be
granted, and upon rehearing, to reverse and remand this
matter for a new trial on all charges, or, in the alternative, to
render a judgment of acquittal as to the offense of aggravated
sexual assault of a child, and to remand the case for a new trial
on the charge of


                                      Respectfully submitted,
                                      /s/ Barry G. Johnson
                                      Barry G. Johnson
                                      SB#10683000
                                      2821 E. Lancaster
                                      Fort Worth, Texas 76103
                                      barrygi@aol.com
                                      817-531-9665
                                      fax 817-534-9888
                                      Attorney for Appellant



                                 ii
                   CERTIFICATE OF SERVICE



I hereby certify that 1have served a copy of the foregoing
document upon Sharen Wilson, Attorney for Appellee, by
email, on this the 10th day of April,2015.
                                     /s/ Barry G. Johnson


                                     Barry G.Johnson




                                12
6. Order Denying Motion for Rehearing
                                                                        FILE COPY




                       COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                             HO. 02=13-00611-CR



DAMIEN GUERRERO                                                     APPELLANT


                                        V.


THE STATE OF TEXAS                                                        STATE




     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                        TRIAL COURT NO. 1263552D




                                    ORDER




      We have considered "Appellant's Motion for Rehearing."
      It is the opinion of the court that the motion for rehearing should be and is
hereby denied and that the opinion and judgment of March 26, 2015, stand
unchanged.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

      SIGNED April 30, 2015.
                                                         FILE COPY




                                      /s/ Anne Gardner
                                      ANNE GARDNER
                                      JUSTICE


PANEL: DAUPHINOT, GARDNER and WALKER, JJ.

WALKER, J. would grant.
7. Opinion of the Court of Appeals
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                               FORT WORTH


                            NO. 02=13=00611-CR



DAMIEN GUERRERO                                                   APPELLANT


                                      V.


THE STATE OF TEXAS                                                      STATE




     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                        TRIAL COURT NO. 1263552D




                       MEMORANDUM OPINION1



      Ajury convicted Appellant Damien Guerrero of the offenses of aggravated
sexual assault of a child and indecency with a child by contact. The trial court

assessed concurrent seven-year terms of imprisonment as punishment. In three
issues, Appellant asserts the evidence is insufficient, the trial court erred in
admitting text messages between him and the Complainant, and the jury

      1See Tex. R. App. P. 47.4.
selection was unauthorized because there was no order referring the magistrate

to preside over the voir dire. We affirm.

                                  The Indictment

      In count one of the indictment, the State alleged that Appellant on or about

October 11, 2011, in Tarrant County, Texas, intentionally or knowingly caused
the female sexual organ of Complainant, a child younger than fourteen years of
age, to contact the penis of Appellant.               Tex. Penal Code Ann.
§ 22.021 (a)(1)(B)(iii), (2)(B) (West Supp. 2014). The State alleged the offense of
aggravated sexual assault of a child, which is a first degree felony.           Id.
§ 22.021(e), First degree felonies are punishable by imprisonment for life or for
any term of not more than ninety-nine years or less than five years and a fine not
to exceed $10,000. Id. § 12.32 (West 2011).

       The State waived count two.

       In count three, the State alleged that Appellant on or about October 11,
2011, in Tarrant County, Texas, intentionally, with the intent to arouse or gratify
his sexual desire, engaged in sexual contact by touching the breast of
Complainant, a child younger than seventeen years. Id. § 21.11(a)(1) (West
2011). The State alleged the offense of indecency with a child by contact, which
 is a second degree felony.        Id. § 22.11(d).   Second degree felonies are
 punishable by imprisonment for any term of not more than twenty years or less
 than two years and a fine not to exceed $10,000. Id. § 12.33 (West 2011).
                                  Evidence

      On the morning of October 11, 2011, Appellant and Complainant, who was

thirteen, exchanged text messages about Complainant skipping school to
perform fellatio on Appellant.     Toting her Dora the Explorer backpack,
Complainant left her middle school campus during lunch, got into Appellant's
truck, and went to Appellant's apartment, where she and Appellant had sexual

intercourse.   The next day, when the school's police resource officer and
Complainant's mother confronted Complainant about skipping school the
previous day, Complainant said she had left school to have sex with a male
whose name she did not know.

      A school resource officer took Complainant to Cook Children's Hospital for

a sexual assault examination.        When the sexual assault nurse took

Complainant's history, Complainant identified Appellant as the person with whom
she had sex and, further, indicated the sex was consensual.        Complainant

reported penis-to-vagina contact as well as penetration.      Complainant also
admitted being fondled, which meant being touched with the hand on the breast
and genitalia under the clothes. DNA testing later confirmed Appellant had
engaged in vaginal intercourse with Complainant.

       Complainant testified she was born in December 1997 and was thirteen on
October 11, 2011. About a month before the offense, she saw Appellant at a tire
store, thought he was attractive, approached him, and asked him for his number
under the pretext that it was her sister who wanted to meet him. Complainant
said she lied to Appellant about her age and told him she was fifteen.

Complainant said she did not know how old Appellant was. She did not see

Appellant again until October 11, 2011, but had been communicating with him by

texting.

       Regarding the offense, Complainant testified at trial that Appellant touched
her breasts with his hands. She also said that Appellant used his hands and

penis to touch her vagina and that she and Appellant eventually had penetrative
sexual intercourse. Complainant said initially she wanted to, then she did not

want to, but when she told Appellant to stop, he did not.

       Appellant was nineteen at the time of the offense.

                           Sufficiency of the Evidence

       In his first issue, Appellant asserts the evidence is insufficient because the

testimony concerning the DNA evidence did not conclusively link Appellant to the
vaginal swab. Appellant complains that the vaginal swabs were never identified.
We disagree.

       In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Winfrey v. State, 393 S.W.3d 763, 768
(Tex. Crim. App. 2013). The issue on appeal is not whether we as a court
believe the State's evidence or believe the defense's evidence "outweighs" the
State's evidence.   Holloway v. State, 695 S.W.2d 112, 115 (Tex. App.—Fort

Worth 1985), afTd, 751 S.W.2d 866 (Tex. Crim. App. 1988). If there is evidence

that establishes guilt beyond a reasonable doubt, and if the trier of fact believes

that evidence, we are not in a position to reverse the judgment on sufficiency of

the evidence grounds. Id.

      The sexual assault nurse said she took five swabs off of Complainant's

body for DNA. The five swabs were admitted as State's Exhibits 24B, 24C, 24D,

24E, and 24F. The forensic DNA analyst said she recognized her initials on the

buccal swabs and the vaginal swabs. Those were identified as State's Exhibits

24B and 24C. The buccal swab was specifically identified as State's Exhibit 24B.

By the process of elimination, the vaginal swabs were State's Exhibit 24C. The
forensic DNA analyst also said she discovered the presence of sperm on the

vaginal swab, extracted the DNA from the sperm cells, compared the DNA to a

known sample of Appellant's DNA, and concluded Appellant could not be

excluded as a contributor. She said the odds of someone other than Appellant

being the contributor were "one out of every approximately 5.7 quintillion
individuals of Caucasian, African-American[,] and Southwestern Hispanic

descent."

      Appellant also complains that the forensic DNA analyst testified only

generically regarding DNA testing and theory. The forensic DNA analyst said
that the science behind DNA was generally accepted within the scientific

community and that DNA was used for identification on a daily basis. Regarding
reliability, she said her laboratory was certified by the ISO, which she described

as an entity having standards that met and exceeded the national standards.

She also explained that each time she ran a DNA test, her lab required standards

and safeguards that insured the machines used in testing were working correctly.

      Appellant cross-examined the forensic DNA analyst at trial. Appellant did

not challenge the validity of the DNA testing and theory. Instead, Appellant got

the forensic DNA analyst to concede that it was possible, although unlikely, that

the minor contributor to the DNA sample was someone other than Complainant.

The analyst said it was possible but unlikely because the minor contributor's data

matched Complainant's "so perfectly."

      Standing alone, Complainant's testimony provided legally sufficient

evidence to support the convictions. Torres v. State, 424 S.W.Sd 245, 253 (Tex.

APp._-Houston [14th Dist] 2014, pet. refd); Connell v. State, 233 S.W.3d 460,

466 (Tex. App.—Fort Worth 2007, no pet.). It is true Complainant admitted lying

about many other things. However, regarding the offenses themselves, the text

messages and DNA evidence lent considerable credibility to her testimony.

      A child under fourteen cannot legally consent to sex. May v. State, 919
S.W.2d 422, 424 (Tex. Crim. App. 1996). Neither offense requires proof that the

complainant did not consent.       Tex. Penal Code Ann. § 22.021.(a)(1)(B)(iii)
(aggravated sexual assault); Id. § 21.11(a)(1) (indecency with a child). Even if a
child complainant consents in fact, that consent is not given any legal effect and

provides no defense. May, 919 S.W.2d at 424.
      Viewing the evidence in the light most favorable to the verdict, we hold that

any rational trier of fact could have found the essential elements of the offenses
beyond a reasonable doubt. See Winfrey, 393 S.W.Sd at 768. We overrule

Appellant's first issue.

   The Admission of Testimony Regarding Complainant's Cell Phone Use

       In his second issue, Appellant complains about the testimony of Reginald

Sparks, a forensic computer examiner. Detective David Bell asked Sparks to
extract data from Complainant's cell phone on October 13, 2011. Sparks thought

Detective Bell asked for all the text messages between Appellant and

Complainant. Sparks did not recall Detective Bell's specific request, but Sparks
said if he had been asked for messages before October 11, he would have

provided them. Sparks speculated one explanation for the exhibit not including
texts before October 11 was that he requested and obtained permission to

restrict the scope of the search based upon the volume of text messages and
upon the fact that, on Complainant's particular model, he had to manually
transcribe the texts, which was tedious and time consuming.            Sparks said
another possible explanation was that Complainant's model stored only a certain
number of messages. Appellant objected on the basis of optional completeness;
he argued that providing just the text messages from October 11 would provide
an incomplete and misleading picture to the jury.         Complainant's testimony
 showed there were text messages before October 11, 2011.
      The State responds that Appellant does not complain on appeal about the
admission of State's Exhibit 28, which provides the text messages between

Appellant and Complainant on October 11, 2011.               The State contends
Appellant's objection at trial was to State's Exhibit 28 and was not to Sparks's
testimony.   The State concludes that because Appellant did not object to
Sparks's testimony, Appellant's complaint is not preserved. See Tex. R. App. P.
33.1(a)(1); Sanchez v. State, 418 S.W.3d 302, 307-08 (Tex. App.—Fort Worth
2013, pet. refd).

      The State is correct that at trial Appellant objected to State's Exhibit 28 and

not to Sparks's testimony whereas, on appeal, Appellant complains about
Sparks's testimony and not about State's Exhibit 28. Appellant argues: "Sparks
testified to and authenticated his verbatim transcript of some seventy-four text
messages between the two cell phones, seventy of which occurred within a four
hour period on October 11, 2011, between 8:26 a.m. and 12:30 p.m." However,
we are to construe briefs liberally. See Tex. R. App. P. 38.1(f), 38.9. Appellant's
argument on appeal appears to be that had the trial court not admitted State's
 Exhibit 28, Sparks would have had nothing about which to testify. Construing
 Appellant's brief liberally, his complaint is about the admission of State's Exhibit
 28 based upon the rule of optional completeness.
       The rule of optional completeness provides:




                                           8
      When part of an act, declaration, conversation, writing or recorded
      statement is given in evidence by one party, the whole on the same
      subject may be inquired into by the other, and any other act,
      declaration, writing or recorded statement which is necessary to
      make it fully understood or to explain the same may also be given in
      evidence, as when a letter is read, all letters on the same subject
      between the same parties may be given.          "Writing or recorded
      statement" includes depositions.

Tex. R. Evid. 107.

      Optional completeness provides a mechanism whereby the objecting party

may "complete" evidence that has been offered and admitted into evidence by
the adverse party for the purpose of correcting any potentially misleading
impression.   See Mendiola v. State, 61 S.W.3d 541, 545 (Tex. App.—San
Antonio 2001, no pet.). Rule 107 is not a rule of exclusion but is, instead, a rule

of admissibility. Lomax v. State, 16 S.W.3d 448, 450 (Tex. App.—Waco 2000,
no pet.). Additionally, the rule of optional completeness requires the omitted
portions be "on the same subject" and "necessary" to make the earlier admitted
evidence fully understandable. Sauceda v. State, 129 S.W.3d 116, 123 (Tex.
Crim. App. 2004); Mendiola, 61 S.W.3d at 545. Even assuming there were
earlier texts between Appellant and Complainant on the same subject, Appellant

has not shown they were necessary to make the texts of October 11, 2011, fully

understandable.

      Citing Brady v. Maryland, Appellant also argues the State was required to
provide evidence favorable to the accused. 373 U.S. 83, 83 S. Ct. 1194 (1963).




                                         9
Appellant did not object at trial on the basis of a Brady violation. Appellant has
not preserved that argument. Tex. R. App. P. 33.1(a)(1).
      We overrule Appellant's second issue.

 The Absence of an Order of Referrai Permitting the Magistrate to Condyct
                                     Voir Dire

      In his third issue, Appellant complains that a magistrate presided over voir

dire, but the record does not contain an order of referral by the elected judge.
Appellant contends that the judge had to sign an order of referral specifying the
magistrate's duties. Appellant contends that without an order of referral, the
magistrate had no authority to act. Ex parte DeLeon, No. 05-11-00594-CR, 2011
WL 3690302, at *2 (Tex. App.—Dallas Aug. 24, 2011, no pet.) (not designated
for publication) (relying on Ex parte Pardun, 727 S.W.2d 131, 132-33 (Tex.
App.—Dallas 1987, no pet.) (per curiam)2).
      The State responds that Appellant did not object to the magistrate and that
this court has previously ruled that in order to challenge a trial court's referral of
voir dire to a magistrate, the appellant must have preserved error in the trial
court. See Nash v. State, 123 S.W.3d 534, 536-37 (Tex. App.—Fort Worth

2003, pet. refd) (citing Lemasurier v. State, 91 S.W.3d 897, 900 (Tex. App.—Fort
Worth 2002, pet. ref'd); McKinney v. State, 880 S.W.2d 868, 870 (Tex. App.—
 Fort Worth 1994, pet. refd)); Hoag v. State, 959 S.W.2d 311, 313 (Tex. App.—

       2ln Pardun, the magistrate exceeded the scope of the referral order.
 Pardun, 727 S.W.2d at 132-33. The opinion never addresses a failure to
 preserve error orthe implications of a failure to preserve error. Id.


                                          10
Fort Worth 1997, no pet.) (citing Davis v. State, 956 S.W.2d 555, 557, 560 (Tex.

Crim. App. 1997)). The State concedes DeLeon holds in Appellant's favor.

However, the State correctly asserts DeLeon is not binding authority upon this

court.    See Shook v. State, 156 Tex. Crim. 515, 517, 244 S.W.2d 220, 221

(1951) (op. on reh'g) (stating that courts are not bound by the decisions of other
courts of equal jurisdiction). The State also points out that DeLeon is not a

published case. Unpublished criminal opinions have no precedential value. Tex.
R. App. P. 47.7(a). The State concludes, therefore, that this court should follow
its own earlier authority and overrule Appellant's third ground for failure to

preserve error. Tex. R. App. P. 33.1(a)(1); Nash, 123 S.W.3d at 537. Because
DeLeon has no precedential value as an unpublished opinion, and because our

own Nash opinion is controlling on this issue, we agree with the State.

         We overrule Appellant's third issue.

                                      Conclusion

         Having overruled Appellant's three issues, we affirm the trial court's

judgment.


                                                   1st Anne Gardner
                                                   ANNE GARDNER
                                                   JUSTICE


PANEL: DAUPHINOT, GARDNER and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 26, 2015


                                           11